CONTIE, Circuit Judge,
concurring in part and dissenting in part.
Though I agree with my colleagues’ conclusion that the district court properly refused to dismiss the Limitation of Liability Act (“LOLA”) claim on summary judgment, I do not agree with the majority’s decision to reverse and remand the non-LOLA issues.
The district court initially lifted the stay in state court, thereby allowing the state court to determine the decedents’ damages for pre-death pain and suffering under the Death on the High Seas Act (“DOHSA”). The district court later decided that it need not defer to the state court on the issues presented by Karbel’s pre-death pain and suffering claim. The district court subsequently held, as a matter of law, that DOHSA barred Karbel’s pre-death pain and suffering claim.
Though my colleagues believe that the district court erred by deciding the DOHSA claim, the district court clearly had jurisdiction to decide Karbel’s general maritime and DOHSA claims. See S & E Shipping Corp. v. Chesapeake & Ohio Railway Co., 678 F.2d 636, 642 (6th Cir.1982) (“The United States district courts have exclusive original jurisdiction over ‘[a]ny case of admiralty or maritime jurisdiction, saving to suitors in all eases all other remedies to which they are otherwise entitled.’ 28 U.S.C. Sec. 1333. The policies of the Limitation Act can conflict with the saving to suitors clause.”). Moreover, judicial economy strongly favored a decision by the district court, because the court was familiar with the underlying issues and the factual and procedural background. See generally Pershing Auto Rentals, Inc. v. Gaffney, 279 F.2d 546, 552 (5th Cir.1960) (recognizing the “acknowledged power of the *420admiralty court to adjudicate the whole case and grant full relief’).
Because the district court had the authority to determine whether damages for pre-death pain and suffering may be recovered in a DOHSA action, I respectfully dissent from the majority’s decision to reverse and remand the non-LOLA matters.